DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-12 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite. 
As Per Claim 1, the claim recites “…at least superficially melting a connecting region…”. However, it is unclear as to whether the welding of the connecting region is welded  “superficially” or more than “superficially” or whether the connecting region and the area around said region is superficially melted. For the purposes of examination, the examiner is interpreting “at least superficially melting a connecting region” as being melting said connecting region superficially and adjacent areas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2015/0083697) in view of Beck (US 2012/0298638). 
As Per Claim 1, Roos discloses a method for producing a component assembly having reduced tendency toward corrosion [abstract], the method comprising:
 welding a first component [Fig. 7,  #220] and a second component [Fig. 7, #210] to one another to form a lap fillet weld [Par. 61; “…The intended processing is the welding of the components 210 and 220 by means of an end fillet weld…”];
 at least superficially melting a connecting region [Fig. 1B, #250] to be smoothed [Par. 34; “…the additional processing laser beam is subsequently positioned on the location processed by the processing laser, for example the welded seam, so that for example a subsequent seam smoothing can be achieved…” the reference clearly discloses that a location to be processed (i.e. the melting zone, as best shown in Figure 1B, is smoothened and only includes “the seam” as an example of an area to be processed, and not is exclusive to smoothing only the seam], such that a surface has a continuous profile in a smoothed connecting region and merges without edges into adjoining unsmoothed regions. [Par. 80; “…Likewise, the additional processing laser beam L1 can be used in order subsequently to treat the site, for example the welded seam, processed by the processing laser, for example by subsequent seam smoothing …”]
and component portions adjoining thereon both sides to be smoothened. 
Beck, much like Roos, pertains to a method for laser beam welding. [abstract] 
Beck discloses the connecting region comprises the weld [Fig. 1, #22] and component portions adjoining thereon both sides [Fig. 1, #A & #B; Par. 62, “…A defocused travel over the weld seam 22 formed in the described way in the opposite direction to the previous movement direction is carried out for formation of the weld seam 22, whereby the surface 28 or a surface region is re-melted up to approximately a depth of 0.1 to 1 mm of the previously welded and largely already solidified weld seam 22 and thereby smoothed and levelled….”]

    PNG
    media_image1.png
    359
    329
    media_image1.png
    Greyscale

Beck discloses the benefits of the connecting region to include regions on both saides of the material to be smoothed to smooth the seam superelevation reliably. [Par. 18] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of smoothing as taught by Roos in further view of the connecting region as taught by Beck to and component portions adjoining thereon both sides to be smoothed to smooth the seam superelevation reliably. [Par. 18] 
As Per Claim 2, Roos discloses wherein the smoothing is performed by a laser beam [Par. 80; “…Likewise, the additional processing laser beam L1 can be used in order subsequently to treat the site, for example the welded seam, processed by the processing laser, for example by subsequent seam smoothing..”], 
Roos does not disclose a laser beam which is guided in an oscillating and defocused manner over the connecting region to be smoothed. 
Beck, much like Roos, pertains to a method for laser beam welding. [abstract] 
	Beck discloses a laser beam which is guided in an oscillating and defocused manner over the connecting region to be smoothed. [Par. 7, “…the surface of the weld seam is smoothed by a further energy input with partial melting of the weld seam in the region of the surface, wherein the further energy input is carried out by means of a defocused laser beam…”] 
	Beck discloses the benefits of the defocused laser beam in that it smooths the seam superelevation reliably. [Par. 18] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of smoothing as taught by Roos in further view of the defocused laser beam as taught by Beck to further include a laser beam which is guided in an oscillating and defocused manner over the connecting region to be smoothed to smooth the seam superelevation reliably. [Par. 18] 
As Per Claim 7, Roos discloses wherein the smoothing is performed by a scanner-based remote laser beam device. [Par. 80; “…Likewise, the additional processing laser beam L1 can be used in order subsequently to treat the site, for example the welded seam, processed by the processing laser, for example by subsequent seam smoothing …”]
As Per Claim 8, Roos discloses wherein the first and second components [Fig. 7, #210 & #220] are aluminum components. [Par. 10; “…These are preferably steel sheets. These may be for example zinc- or aluminum-coated steel sheets which are provided with an anti-corrosion coating based on zinc or aluminum. …]
As Per Claim 9, Roos discloses a component assembly [abstract], comprising: 
a first component [Fig. 7, #220] and a second component [Fig. 7, #210], which are welded to one another by a lap fillet weld to form the component assembly [Par. 61; “…The intended processing is the welding of the components 210 and 220 by means of an end fillet weld…”];
Roos does not disclose wherein a surface of the component assembly is smoothed by melting in a connecting region which comprises both the lap fillet weld and also portions adjoining laterally thereon of the first and second components in such a way that the surface has a continuous profile in the connecting region and merges without edges into adjoining unsmoothed regions. 
Beck, much like Roos, pertains to a method for laser beam welding. [abstract] 
Beck discloses wherein a surface of the component assembly [Fig. 1, #14 & #12] is smoothed by melting in a connecting region which comprises both the weld [Fig. 1, #22] and also portions adjoining laterally [Fig. 1, #A & #B] thereon of the first and second components [Fig. 1, #12 & #14] in such a way that the surface has a continuous profile in the connecting region and merges without edges into adjoining unsmoothed regions. [Fig. 1, #A & #B; Par. 62, “…A defocused travel over the weld seam 22 formed in the described way in the opposite direction to the previous movement direction is carried out for formation of the weld seam 22, whereby the surface 28 or a surface region is re-melted up to approximately a depth of 0.1 to 1 mm of the previously welded and largely already solidified weld seam 22 and thereby smoothed and levelled…”]

    PNG
    media_image1.png
    359
    329
    media_image1.png
    Greyscale

Beck discloses the benefits of the connecting region to include regions on both sides of the material to be smoothed to smooth the seam superelevation reliably. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of smoothing as taught by Roos in further view of the connecting region as taught by Beck to further include wherein a surface of the component assembly is smoothed by melting in a connecting region which comprises both the lap fillet weld and also portions adjoining laterally thereon of the first and second components in such a way that the surface has a continuous profile in the connecting region and merges without edges into adjoining unsmoothed regions to smooth the seam superelevation reliably. [Par. 18]
As Per Claim 11, Roos discloses wherein the first and second components [Fig. 7, #210 & #220] are vehicle body components or vehicle body add-on components. [Par. 24; “…Thus, the method is also suitable for mass production in vehicle bodywork construction….]
As Per Claim 12, Roos discloses wherein the component assembly is a vehicle door or a vehicle hatch. [Par. 24; “…Thus, the method is also suitable for mass production in vehicle bodywork construction….”; the reference clearly discloses that the assembly is for mass production in vehicle bodywork construction, in which a door falls under said category]
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2015/0083697) in view of Beck (US 2012/0298638) in further view of Christof (EP 1175955A2)
As Per Claim 3 & 4, Roos discloses all limitations of the invention except wherein the smoothed connecting region has a width which corresponds to at least twice the weld seam width. 
Christof, much like Roos, pertains to smoothing the root and/or the upper bead of a weld seam.
Christof discloses wherein the smoothed connecting region [Fig. 2, #7] has a width which corresponds to being larger the weld seam width. [refer to Fig. 3, #A below; Par. 26; “…it is reheated and smoothed by the two rear thirds of the beam spot 7 of the melt beam laser in relation to the welding direction. …”]

    PNG
    media_image2.png
    626
    691
    media_image2.png
    Greyscale

	Chiroff does not explicitly disclose that the smoothed connection region has a width which is at least twice than the weld seam width.
	However, as decided by the courts, “…[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)..” (MPEP 2144(II)(A)) 
	Moreover, Christof discloses the benefits of having the width of the smoothing connection region being larger than the seem in that a sufficiently high energy input into the weld seam surfaces is ensured which ensures the desired melting and smoothing of the weld seam surface. [Par. 14]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the smoothing region as taught by Roos in view of the smoothing connection region as taught by Christof to further include wherein the smoothed connecting region has a width which 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2015/0083697) in view of Beck (US 2012/0298638) in further view of Christof (EP 1175955A2) in further view of Wohl (US 2018/0002802) 
As Per Claim(s) 5, Roos discloses all limitations of the invention except wherein the smoothed connecting region has a mean roughness value of 3 µm or less.
Wohl, much like Roos, pertains to a method of forming a smooth aerodynamic surface [abstract], such as that for a motor vehicle [Par. 12; “…The smooth aerodynamic surface may comprise, for example, a leading edge portion of a wing of an aircraft, a rotor/propeller blade, wind turbine blade, fuselage of an aircraft, horizontal and vertical stabilizers of an aircraft, surface of a motor vehicle, or other such surface….”]  
Wohl discloses the smoothed connecting region has a mean roughness value of 3 µm or less. [Par. 13, least a selected portion of a surface of the substrate is ablated utilizing a laser to form a treated substrate surface having a roughness of about 1.0 micrometer to about 300 micrometers, or about 100 micrometers, or about 3.0 micrometers…”] 
	Therefore, it would have been obvious to modify the method of smoothing a surface as taught by Roos in view of the smoothed region as taught by Wohl to further include the smoothed connecting region has a mean roughness value of 3 µm or less to ensure the stability of the surface from damage.
Claim(s) 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2015/0083697) in view of Beck (US 2012/0298638) in further view of Wohl (US 2018/0002802) 
As Per Claim(s) 6 & 10, Roos discloses all limitations of the invention except wherein the smoothed connecting region has a mean roughness value of 3 µm or less.

Wohl discloses the smoothed connecting region has a mean roughness value of 3 µm or less. [Par. 13, least a selected portion of a surface of the substrate is ablated utilizing a laser to form a treated substrate surface having a roughness of about 1.0 micrometer to about 300 micrometers, or about 100 micrometers, or about 3.0 micrometers…”] 
	Therefore, it would have been obvious to modify the method of smoothing a surface as taught by Roos in view of the smoothed region as taught by Wohl to further include the smoothed connecting region has a mean roughness value of 3 µm or less to ensure the stability of the surface from damage.
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered. New rejection(s) have been added in light of applicants remarks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is 571-272-9059.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761 
020822